Citation Nr: 0619613	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis due to 
exposure to mustard gas.

2.  Entitlement to service connection for conjunctivitis due 
to exposure to mustard gas.  

3.  Entitlement to service connection for chronic emphysema 
due to exposure to mustard gas.  

4.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
throat condition, also claimed as laryngitis, to include as 
due to exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  In an unappealed decision dated in June 2000, the RO 
found that new and material evidence had not been presented 
to reopen the veteran's claim of entitlement to service 
connection for a throat disorder.      

2.  The evidence received since the RO's June 2000 decision 
regarding the issue of entitlement to service connection for 
a throat condition, also claimed as laryngitis, to include as 
due to exposure to mustard gas, which was not previously of 
record, and which is not cumulative of other evidence of 
record, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The veteran was not exposed to mustard gas in service.  

4.  The veteran does not have sinusitis related to in-service 
exposure to mustard gas.  

5.  The veteran does not have conjunctivitis related to in-
service exposure to mustard gas.  
  
6.  The veteran does not have a current diagnosis of 
emphysema.  

CONCLUSIONS OF LAW

1.  The June 2000 RO decision is final.  38 U.S.C.A. 
§ 7105(c).    

2.  New and material evidence has not been presented since 
the June 2000 RO decision and the claim for service 
connection for a throat condition, also claimed as 
laryngitis, to include as due to exposure to mustard gas, is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156 (as in effect prior to August 29, 
2001), 3.160(d), 20.200, 20.302(a), 20.1103 (2005).

3.  Sinusitis was not incurred in or aggravated by in-service 
mustard gas exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.316 (2005).

4.  Conjunctivitis was not incurred in or aggravated by in-
service mustard gas exposure.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.316 (2005).

5.  Emphysema was not incurred in or aggravated by in-service 
mustard gas exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.316 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

Under the governing regulation pertaining to exposure to 
mustard gas, full-body exposure to nitrogen or sulfur mustard 
during active service together with subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or certain cancers, is sufficient to establish 
service connection for that condition.  See 38 C.F.R. 
§ 3.316.  Additionally, full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active service together 
with the subsequent development of laryngitis, bronchitis, 
emphysema, asthma, or chronic obstructive pulmonary disease 
(COPD) is sufficient to establish service connection for that 
condition.  Id.  
 
A rating decision of June 2000 found that new and material 
evidence had not been presented to reopen the issue of 
entitlement to service connection for a throat disorder.  The 
veteran did not appeal this decision and it thus became final 
one year after he was notified of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  He is now attempting 
to reopen the previously-denied claim.  To reopen a claim, 
new and material evidence must be presented or secured.  
38 U.S.C.A. § 5108.  

The veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Thus, the Board is deciding this appeal 
under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In June 2000, the RO found that new and material evidence had 
not been presented to reopen the issue of entitlement to 
service connection for a throat disorder.  The veteran 
subsequently filed to reopen his claim and, in December 2002, 
the RO denied the claim.  

The evidence of record at the time of the June 2000 rating 
decision includes a report of the veteran's discharge 
physical examination conducted in February 1946 wherein it 
was indicated that the veteran denied any disabling wound, 
injury or disease.  The examiner also noted that the veteran 
had no history of significant wound, injury or disease and no 
abnormalities of the ears, nose or throat.  A July 1946 
medical certificate on the reverse side of an application for 
VA hospital treatment showed that the veteran gave a history 
of going "to sick call due to spells of sore throat" 
several times during his military service.  The examiner 
reported that the veteran had not been hospitalized while in 
service.  His symptoms reported at this time, included pain 
in his throat, difficulty swallowing, glandular enlargement 
under maxillary area, and a "chilly sensation."  On 
examination, his tonsils were hypertrophied, red and 
inflamed.  The diagnoses were chronic hypertrophic 
tonsillitis and chronic rhinopharyngitis.  During a physical 
examination conducted in connection with a hospitalization in 
July 1946, it was reported that the veteran was admitted with 
chronic tonsillitis on July 16.  It was noted that he had a 
sore throat for the past 3 days.  He reported a history of 
frequent sore throats while on active duty.  On examination, 
both tonsils were enlarged and "criptic," but not acutely 
inflamed.  There was regional lymphadenopathy.  The diagnosis 
was chronic tonsillitis. A tonsillectomy was performed.  The 
post- operative course was "smooth" and the veteran was 
discharged a week later.  

A May 1971 VA examination report stated that examination of 
the nose, sinuses, mouth, and throat was negative.  

The report of a VA examination conducted in August 1972 
reflected the veteran's complaints of "sore throat on and 
off in dusty days," among other physical complaints.  The 
examiner reported "no pathological findings" pertinent to 
his nose, sinuses, mouth, and throat.  

A January 1979 statement of an army companion indicated that 
the veteran was attended medically for a throat condition.  
In a statement dated in January 1985 a companion of the 
veteran indicated that during 1944 while he was working at 
the dispensary at Fort Davis, Panama, the veteran was treated 
for his throat, testicles and back.  He stated further that 
after the veteran was separated from service, he continued 
under treatment from VA for his throat and testicles.  A June 
1997 statement from this person indicated that during 
training the veteran was taken away in an ambulance after gas 
mask testing.   

A medical report dated in September 1989 that indicated that 
J. G. Rivera Polanco, M.D., had treated the veteran in his 
office since April 1985.  Dr. Rivera Polanco stated that the 
veteran had suffered from chronic allergy since 1946 when he 
separated from military service.  Among the sequelae and 
complications of that disorder, the doctor listed chronic 
tonsillitis, rhonchi, loss of voice, chronic bronchitis, and 
bronchial asthma.

Two "buddy statements" dated in October 1992 indicated that 
the veteran received medical treatment from several 
physicians for a throat condition during his active military 
service and that he had throat surgery approximately four 
months after his separation from service.  A January 1993 
statement from another army companion indicated that the 
veteran told the companion that his throat hurt and that he 
had been in a ship's hospital for three days.

A VA outpatient treatment report dated in November 1978 the 
veteran complained of recurrent hoarseness and sore throat 
without fever or dysphagia.  On inspection, his throat looked 
dark reddish.  There were no masses or pus.  The diagnosis 
was pharyngitis secondary to heavy smoking.  In November 
1979, the veteran was diagnosed with allergic pharyngitis 
after he complained of sore throat.  A treatment report dated 
in October 1986 indicated that the veteran complained of a 
sore throat and discomfort in the oropharyngeal region 
lasting two weeks.  On examination, the oropharyngeal wall 
was infected and hyperemic.  The examiner also noted 
submandibular lymphadenopathy.  The diagnoses were 
pharyngitis and rule out sinusitis.  In December 1986, an 
examiner noted a history of recurrent episodes of sore 
throat, dry cough and hoarseness.  He also noted that the 
veteran had used antibiotics on several occasions to no 
avail.  The veteran denied fever or chills.  On examination 
his pharynx was slightly hyperemic.  The diagnosis was 
chronic pharyngitis.  A treatment report dated in January 
1987 indicated a diagnosis of allergic rhinopharyngitis.

The report of a VA examination conducted in February 1993 
reflected that the veteran complained of recurrent sneezing, 
frontal headaches, nasal obstruction, and itchy nose and 
throat.  He also claimed to have been exposed to mustard gas 
while in service in Puerto Rico.  The examiner noted that the 
veteran had been treated in the ear, nose and throat clinic 
with a diagnosis of allergic rhinitis.  He also noted the 
history of tonsillectomy in 1946.  Examination revealed 
congested turbinates.  The nasal septum was straight.  There 
was no pus or polyps.  The diagnosis was allergic 
rhinosinusitis.  A February 1993 report of X-rays of the 
paranasal sinuses showed mucosal thickening of the frontal 
sinuses and both maxillary sinuses.  The radiologist's 
impression was pansinusitis.  An addendum report filed in 
March 1993 reflected the examiner's restatement of the 
clinical findings and diagnoses reported in connection with 
his February 1993 examination of the veteran.

A medical report from Dr. Rivera Polanco dated in July 1995 
indicated that the veteran had been treated since 1981 for a 
variety of disorders, including chronic allergy of the nose, 
ears, and throat; chronic laryngitis; and, chronic 
conjunctivitis.

In the transcript of the veteran's personal hearing held in 
January 1993 it is revealed that he testified that during his 
initial and subsequent military training he was exposed to a 
lot of dust.  He stated that he began to have "throat 
problems" in 1943 and thereafter he received medical 
treatment on many occasions.  He stated that after training 
in a gas chamber with tear gas he began to have 
conjunctivitis and problems with his larynx.  He described 
his current disability from his claimed throat disorder as 
recurrent sore throat every four or five months, ear 
infections, itching throat, loss of voice, and difficulty 
swallowing.  A witness testified that he and the veteran 
trained in very dusty conditions.  He took the veteran to 
sick call for treatment of a sore throat.  A second witness 
testified that he met the veteran in 1988.  Since that time, 
the veteran complained of throat soreness, hoarseness, 
earaches, headaches, and laryngitis.  The veteran had told 
the witness that such symptoms had started while he was in 
the Army.

In an August 1998 letter from Dr. Rivera-Polanco, it was 
reported that the veteran had been exposed to inhalation and 
aspiration of toxic gases during service and that after that 
date he developed allergic symptoms in the eyes, nose, and 
throat.  Additionally, it was noted that bronchial asthma was 
observed in the veteran.  He listed diagnoses of chronic 
allergic sinusitis, chronic tonsillitis, hoarseness, and 
chronic conjunctivitis.  It was noted that the veteran was 
suffering a severe emotional dysthymic disorder due to 
physical and emotional consequences and incapacities like 
conjunctivitis, chronic blindness, and glaucoma.  He then 
stated, "[i]n my opinion those chronic symptoms are long 
term consequences of inhalation and aspiration of toxic 
gases."  

The evidence received subsequent to the June 2000 rating 
decision includes an August 2002 VA nose, sinus, larynx, and 
pharynx examination report, which is silent as to any 
complaints of, or diagnoses of, a throat disorder, to include 
laryngitis.  

The claims folder contains records received since the June 
2000 rating decision and so are new in that they were not 
previously of record.  However, such evidence does not 
reflect treatment for, or a diagnosis of, a throat disorder.  
Accordingly, the Board finds that the evidence received since 
the June 2000 rating decision is not new and material and 
does not serve to reopen the claim for service connection.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001).  Until the veteran meets his 
threshold burden of submitting new and material evidence in 
order to reopen his claim, the benefit of the doubt doctrine 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

				    II.  Service Connection 

The veteran has claimed entitlement to service connection for 
sinusitis, conjunctivitis, and chronic emphysema.  Each of 
these conditions is claimed as due to in-service exposure to 
mustard gas and each have been adjudicated on this basis only 
by the RO.  

As noted above, full-body exposure to nitrogen or sulfur 
mustard during active service together with subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or certain cancers, is sufficient 
to establish service connection for that condition.  See 
38 C.F.R. § 3.316.  Additionally, full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active service 
together with the subsequent development of laryngitis, 
bronchitis, emphysema, asthma, or COPD is sufficient to 
establish service connection for that condition.  Id.  

However, the evidence of record fails to establish that the 
veteran was exposed to any of the specified vesicant agents 
during active service.  The veteran's service medical records 
(SMR's), other than his separation examination report, are 
unavailable and presumed to have been destroyed in a fire.  
Also, a search uncovered no Surgeon General's Office hospital 
extracts (SGO's) and it was stated that a search of alternate 
record sources pertinent to exposure to mustard gas was 
conducted with negative results.    

It is noted that sinusitis is not among the conditions listed 
under 38 C.F.R. § 3.316.  Nonetheless, the veteran's claim 
for service connection for sinusitis due to in-service 
exposure to mustard gas must still be considered under the 
general laws and regulations governing VA compensation 
entitlement.  See Combee v. Brown, 34 F 3d. 1039 (Fed. Cir. 
1994).  

The pertinent facts discussed supra are hereby incorporated 
by reference.  Additionally, a hospital admission report 
dated in July 1948 reflected that the appellant gave a 
history of bilateral nasal pterygium which he had first 
notice one and one-half years before.  Physical examination 
revealed bilateral moderately vascularized nasal pterygium, 
which invaded the cornea for one and one-half millimeters.  
General physical examination was unremarkable.  The appellant 
underwent a Goldsmith's modification of McReynold's 
technique.  His post-operative course was uneventful and 
there was no evidence of recurrence at the time of discharge.  
More recently, an August 2002 VA nose, sinus, larynx, and 
pharynx examination report diagnosed allergic rhinitis, but 
stated that there was no evidence of sinusitis as per sinus 
X-ray report.  A September 2002 VA eye examination report 
listed diagnosis of conjunctival hyperemia, each eye, due to 
chronic conjunctivitis process.  However, there was no 
opinion rendered by the examiner that such condition was 
related to in-service exposure to mustard gas.  Finally, a 
September 2002 VA respiratory examination report diagnosed 
mild COPD.  Emphysema was not diagnosed.  

					A.  Sinusitis

The preponderance of the evidence is against the veteran's 
claim.  It is acknowledged that the February 1993 VA report 
of X-rays listed an impression of pansinusitis and the 
February 1993 VA examination report listed a diagnosis of 
allergic rhinosinusitis.  Also, the August 1998 letter from 
Dr. Rivera-Polanco listed a diagnosis of chronic allergic 
sinusitis.  However, the August 2002 VA examination report 
stated that there was no evidence of sinusitis as per sinus 
X-ray report.  Most recently, a September 2002 VA primary 
care geriatric note stated that the veteran complained of 
having rhinorrhea and a dry cough for the past 24 hours.  The 
diagnosis was acute viral sinusitis.  The veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent 
evidence of current disability, the claimed condition cannot 
be service-connected.  Here, although the September 2002 VA 
treatment record rendered a diagnosis of sinusitis, it is 
emphasized that the diagnosis was "acute" viral sinusitis.   

Even assuming arguendo, however, that the veteran does, 
indeed, have a current diagnosis of sinusitis, there is no 
competent medical opinion relating this condition to in-
service exposure to mustard gas, as no such exposure is 
documented by the evidence of record.  Nor was sinusitis 
noted on the veteran's separation examination report.  
Indeed, it was not noted until several years after the 
veteran's separation from service.  Furthermore, it is 
reiterated that sinusitis is not one of the indicated 
conditions listed in 38 C.F.R. § 3.316.    

The appellant's arguments in support of his claim that he has 
sinusitis as a result of in-service exposure to mustard gas, 
as well as the lay statements from those people who stated 
they knew the veteran in service, have been considered.  
However, the appellant, and those who submitted lay 
statements on the veteran's behalf, as lay persons untrained 
in the field of medicine, are not competent to offer an 
opinion on such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, none of the lay statements 
submitted on the veteran's behalf actually stated that the 
veteran was exposed to mustard gas in service.  Hence, these 
arguments do not provide a factual predicate upon which 
compensation may be granted.  Accordingly, the veteran's 
claim must be denied.   

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

				B.  Conjunctivitis

The preponderance of the evidence is against the veteran's 
claim that he has conjunctivitis due to in-service exposure 
to mustard gas.  The veteran does, indeed, have a current 
diagnosis of conjunctivitis.  Also, in the August 1998 letter 
from Dr. Rivera-Polanco, he listed a diagnosis of, inter 
alia, chronic conjunctivitis.  It was noted that the veteran 
was suffering a severe emotional dysthymic disorder due to 
physical and emotional consequences and incapacities like 
conjunctivitis, chronic blindness, and glaucoma.  He then 
stated, "[i]n my opinion those chronic symptoms are long 
term consequences of inhalation and aspiration of toxic 
gases."  However, the objective evidence of record does not, 
in fact, show that the veteran was exposed to any of the 
specified vesicant agents in 38 C.F.R. § 3.316 during active 
service.  Nor is there any indication that Dr. Rivera-Polanco 
reviewed the veteran's claims folder in connection with his 
opinion.  Thus, this opinion was necessarily based upon an 
oral history provided by the veteran.  In this regard, it is 
noted that the Court in LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) held that medical history provided by the veteran 
does not transform that history into medical evidence.  As 
this opinion was based upon an unsubstantiated factual basis, 
the Board affords it no probative value.  Accordingly, the 
veteran's claim must be denied.  
     
The appellant's arguments in support of his claim that he has 
conjunctivitis as a result of in-service exposure to mustard 
gas, as well as the lay statements from those people who 
stated they knew the veteran in service, have been 
considered.  However, the appellant, and those who submitted 
lay statements on the veteran's behalf, as lay persons 
untrained in the field of medicine, are not competent to 
offer an opinion on such matters.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, none of the lay statements 
submitted on the veteran's behalf actually stated that the 
veteran was exposed to mustard gas in service.  Hence, these 
arguments do not provide a factual predicate upon which 
compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

				    C.  Emphysema

The preponderance of the evidence is against the veteran's 
claim that he had chronic emphysema as a result of in-service 
exposure to mustard gas.  The most recent pertinent medical 
evidence of record, a September 2002 VA respiratory 
examination report did not list a diagnosis of emphysema.  
The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.  Accordingly, 
the veteran's claim must be denied.  

The appellant's arguments in support of his claim that he has 
emphysema as a result of in-service exposure to mustard gas, 
as well as the lay statements from those people who stated 
they knew the veteran in service, have been considered.  
However, the appellant, and those who submitted lay 
statements on the veteran's behalf, as lay persons untrained 
in the field of medicine, are not competent to offer an 
opinion on such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, none of the lay statements 
submitted on the veteran's behalf actually stated that the 
veteran was exposed to mustard gas in service.  Hence, these 
arguments do not provide a factual predicate upon which 
compensation may be granted.  As the preponderance of the 
evidence is against the appellant's claim, the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

				             III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a September 2001 letter informed 
the veteran of what the evidence needed to show in order to 
establish entitlement to service connection.  The letter also 
informed the veteran of VA's duty to assist him in obtaining 
evidence for his claim.  Additionally, the letter informed 
the veteran of the need to submit new and material evidence 
with regard to his claim for service connection for a throat 
condition, also claimed as laryngitis, due to exposure to 
mustard gas.      
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the September 2001 VCAA notice letter 
did request that the veteran complete the enclosed VA Form 
21-4142 for each doctor and hospital where he was treated.  
It was also requested that the veteran tell VA about any 
additional information or evidence that he wanted VA to try 
and get for him and, additionally, was told where he could 
send any information or evidence.  Thus, the September 2001 
VCAA letter substantially complied with the fourth element 
requirement.          
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Such was accomplished in the instant matter. 
 
The Board notes that the veteran's service medical records 
regarding his period of active duty (other than his 
separation examination report) are unavailable from the 
National Personnel Records Center (NPRC), and are thought to 
have been destroyed in a fire in the early 1970's.  The Board 
is mindful that, in a case such as this, where service 
medical records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.     

Documents of record reflect that VA was advised by the 
National Personnel Records Center that the appellant's SMR's 
were not available as a result of a fire at the center and 
could not be reconstructed.  Additionally, a report from the 
National Personnel Records Center dated in January 1993 
indicated that no SGO's pertaining to the appellant were 
available.  It was also stated that a search of alternate 
record sources pertinent to exposure to mustard gas was 
conducted with negative results.  Finally, the appellant 
submitted a statement, dated December 2003, that he had no 
additional evidence to submit.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a throat condition, also claimed as 
laryngitis, to include as due to exposure to mustard gas, is 
denied.  

Service connection for sinusitis due to exposure to mustard 
gas is denied.

Service connection for conjunctivitis due to exposure to 
mustard gas is denied.  

Service connection for chronic emphysema due to exposure to 
mustard gas is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


